DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has incorporated the claim limitation of Claim 2 into Claim 1.  Claim 2 has been cancelled.  Claims 7 and 12 have been amended to overcome previous 112(b) rejections.  Current pending claims are Claims 1 and 3-13. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 MARCH 2022 was filed after the mailing date of the Non-Final Office Action on 24 FEBRUARY 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see REMARKS, filed 21 APRIL 2022, with respect to the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The 112(b) rejections and the art rejections has been withdrawn. 
In the REMARKS filed on 21 APRIL 2022, Applicant has asserted the GU reference does not teach or suggest the features of ‘wherein the pH of the injected sample is adjusted to the pH of the microbeads in the channel, and wherein the surface of the microbeads is coated with salt so that the pH of the injected sample can be adjusted to a desired pH in the channel.’  Examiner has reconsidered the GU reference and has withdrawn the rejection.  
GU is considered to be the closest prior art of record and in [0061] GU it rather teaches particles with a surface modified so as to selectively enhance bonding, specifically to separated compounds, not adjust the pH of the microbeads in the channel.  GU is also silent of the particle’s surface is coated with a salt to adjust the pH.  
The Examiner has updated the search and upon further consideration, the Examiner is unable to provide a rejection which would fairly teach or suggest device containing microbeads capable of adjusting pH of a sample, comprising: a channel filled with microbeads ; an inlet for injecting the sample into the channel; and an outlet for discharging the sample having its pH adjusted in the channel, wherein the pH of the injected sample is adjusted to the pH of the microbeads in the channel, and wherein the surface of the microbeads is coated with salt so that the pH of the injected sample can be adjusted to a desired pH in the channel.
Claims 1 and 3-13 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JUNG S. SHIM on 25 MAY 2022.
The application has been amended as follows: 
In Claim 5, in the instance of ‘the region’ has been changed to ‘a region’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797